BeogdeN, J.
The record purports to contain a case on appeal, but the same is not signed by counsel nor by the judge; nor does it appear that it was ever served on anybody. There is no judgment in the record signed by the judge, although the record does disclose that the trial judge signed the “entries of appeal.” What purports to be a judgment precedes the “entries of appeal.” There was allegation in the answer *181that the maker of the note, W. H. McNeill, died after 29 June, 1927, and that his executors were duly qualified on 24 September, 1927. The evidence, however, discloses that McNeill, the maker of the note, died in May, 1927, and therefore he was dead before the note was ever signed.
The Court deems it inadvisable to decide an important question upon the present record, and the appeal is dismissed upon the authority of Pruitt v. Wood, 199 N. C., 788.p
Appeal dismissed.